Case 1:20-mc-00199-JGK-OTW Document 17-12 Filed 05/15/20 Page 1 of 19




                 Exhibit L
Case 1:20-mc-00199-JGK-OTW Document 17-12 Filed 05/15/20 Page 2 of 19


 IBDO
                                                                            Tel : +44 1481 724561                   PO Box 180
                                                                            Fax: +44 1481 711657                    Place du Pre
                                                                            mail@bdo .gg                            Rue de Pre
                                                                            www.bdo.gg                              St Peter Port
                                                                                                                    Guernsey
                                                                                                                    GY1 3LL




                                                                                                           5 March 2020


 TO ALL KNOWN AND CONTINGENT CREDITORS




 Dear Sirs
 BSG Resources Limited (the 'Company') - In Administration

 In accordance with the Order of the Royal Court of Guernsey ('the Administration Order') handed
 down on 6 March 2018, I am reporting the progress made in the administration of the Company
 (the 'Administration') for the period from 6 September 2019 to 5 March 2020 ('the Period'), that
 being the fourth six month period of the Administration.

 1   Statutory Information

     William Callewaert and Malcolm Cohen of BDO Limited and BDO LLP, respectively, were
     appointed Joint Administrators (the 'Joint Administrators') of the Company by the Royal
     Court of Guernsey ('the Royal Court') on an application made by the Company. The
     appointment was made by way of an order of the Royal Court dated 6 March 2018 (the
     'Administration Order')
     The Company's registered office address is West Wing, Frances House, Sir William Place, St
     Peter Port, Guernsey, GY1 1GX and the Company's registered number is 46565.

 2   Background to the Administration

     Full details of the background to the appointment of the Joint Administrators were provided
     in their first report dated 5 September 2018.
     In summary, the directors took the decision to apply to the Royal Court of Guernsey to place
     the Company into Administration with a view to realising its two major contingent assets,
     the ICSID arbitration against the Government of the Republic of Guinea and the claim
     against George Soros and other related parties in the United States, for the court-ordered
     purpose of the survival of the Company, and the whole or any part of its undertaking, as a
     going concern.

 3   Approach to the Administration

     As we stated in our first report, the Joint Administrators' role is to fulfil the purpose of the
     Administration Order as detailed above. In order to achieve this, the Joint Administrators
     have been working with and gathering information from the Company's directors and

      BDO Limited    Registered in Guernsey number 29684
      Directors      J M Hallett FCA SM Phillips FCA CPA RM Searle FCA C.Dir AM Trebert FCCA

      BDO Limited is registered to carry out audit work in the UK by The Institute of Chartered Accountants in England and Wales .

      BDO Limited, a limited liability company incorporated in Guernsey, is a member of BDO International Limited, a UK company
      limited by guarantee, and forms part of the international BDO network of independent member firms .
Case 1:20-mc-00199-JGK-OTW Document 17-12 Filed 05/15/20 Page 3 of 19


 IBDO
     working with many of its historic advisors who possess information which is relevant to the
     conduct of the Administration with the aim of fulfilling the purpose of the Administration
     Order.
     The affairs of the Company, particularly the litigation matters, are varied, complex and
     largely interrelated and the Joint Administrators and their team have spent a considerable
     amount of time liaising with the Company's management, advisors and the lawyers
     instructed on each individual matter to progress those matters with the overall aim of
     fulfilling the purpose of the Administration Order.
     As advised in our previous reports, the Joint Administrators have retained the Company's
     premises in Guernsey and its existing employees in order to maintain the historic knowledge
     and cooperation of these key individuals and to ensure the best prospects of a successful
     outcome for the Administration.

 4   Litigation Matters

     An overview of each of the major litigation matters are set out below.

 4.1 Claim Against the Republic of Guinea

     As previously reported, in March 2019, a non-binding settlement term sheet was signed by
     the Joint Administrators (on behalf of the Company), as well as by representatives of two of
     the Company's subsidiaries (each of which is a co-claimant to the ICSID arbitration) and the
     Government of Guinea. The settlement term sheet sets out a provisional structure for the
     potential consensual settlement of the ICSID arbitration, but does not impose binding
     obligations on any of the parties to it. Following the signing of the settlement term sheet,
     the parties to the ICSID arbitration asked the tribunal to suspend work on producing its
     ruling, pending the finalisation of a binding settlement. This suspension of the arbitration
     remains in force but can be brought to an end by any party if negotiations regarding a
     binding settlement break down at any time.
     The non-binding settlement envisages that, if binding arrangements for a settlement are
     agreed, all of the Company's claims to the Simandou and Zogota exploration and mining
     licenses shall be released in return for the Government of Guinea granting a new mining
     license over the Zogota deposits, to be exploited by a third party, Niron Metals plc ('Niron'),
     with the Company being entitled to participate in the revenues from this license.
     The Joint Administrators will not enter into any binding settlement until they are satisfied
     that it is in the best interests of the Company and its creditors and other stakeholders. A
     review of Niron's preliminary plans, projections and feasibility studies has been undertaken
     and, at the time of our previous report, a member of the Joint Administrators' team with
     specialist mining expertise had visited the Zogota site with a representative of Niron.
     Since our last report to creditors Niron has continued to have its own external consultants
     on site to prepare a detailed feasibility study and plan. This includes looking in detail at
     mining, transport and logistics. We understand that they have also been in discussions with
     relevant governments, contractors and other third parties which will be needed to export




                                                   2
Case 1:20-mc-00199-JGK-OTW Document 17-12 Filed 05/15/20 Page 4 of 19


 IBDO
    the iron ore deposits. The Joint Administrators have maintained communications with Niron
    and anticipate being provided with Niron's detailed feasibility study in the coming weeks.
    Due to the complexities involved, it is the Joint Administrators' intention to engage their
    own external specialist mining consultants to assess Niron's final feasibility study. In this
    regard, the Joint Administrators approached three well-regarded international firms of
    mining consultants to obtain proposals. The Joint Administrators have chosen the firm that
    they believe will offer the necessary expertise and have agreed a budgeted cost for the
    work to assess the feasibility study. This will include further site visits. However, as Nysco
    has not yet provided funding for this activity (see section 7.1 below on Nysco's relationship
    to the Company and its funding of the Administration), and absent other sources of
    financing, the Joint Administrators have not been able to instruct the firm to commence
    their work and are at present unable to progress their detailed evaluation of the
    settlement.
    The Joint Administrators currently anticipate that it will be several more months before this
    work is completed and they are in a position to conclude on the acceptability of this deal or
    an alternative deal with similar or better economic effect for the Company.
    The Joint Administrators have previously mentioned the matter of inaccurate reports that
    had appeared in the press to the effect that the proposed settlement has been finalised and
    is binding on the parties to it. Although the Joint Administrators made it clear (and
    maintain their position) that these reports were incorrect and inaccurate it is apparent that
    they are being represented as fact by certain parties. The Joint Administrators continue to
    monitor reports made in the press about the settlement term sheet and the Company
    generally and will consider whether any steps should be taken in respect of any such
    reports.
    The Joint Administrators became aware from press reports in late July/ early August 2019
    that the Republic of Guinea was seeking developers for the Simandou iron ore deposit (being
    one of the deposits that are the subject of the ICSID claim). The Joint Administrators
    immediately wrote to the Republic of Guinea (both directly and via its legal representatives)
    in order to reserve the Company's rights to take such action as considered necessary to
    protect the Company's interests against the Republic of Guinea (which include its interests
    in the Simandou Deposits). It was subsequently reported in an article in the Financial Times
    on 13 November 2019 that a Chinese backed joint venture had been awarded the right to
    exploit Simandou. The Joint Administrators wrote to the Republic of Guinea's intermediary
    and its lawyers expressing their concerns regarding this arrangement again. A telephone
    discussion was held between the Joint Administrators and their lawyers and with lawyers
    representing the Republic of Guinea in this regard and it has been agreed that a meeting
    between the Joint Administrators and the Republic of Guinea be held to consider this
    matter further. Due to the recent elections that have been held in Guinea this meeting has
    not yet taken place.
    As noted above, there is still a significant amount of work to be done before the Joint
    Administrators will be in a position to determine whether a binding settlement of the claim
    against the Republic of Guinea is in the best interests of the Company. If the Joint
    Administrators do agree to a binding settlement deal, the Joint Administrators will seek the
    sanction of the Royal Court prior to entering into it.



                                                  3
Case 1:20-mc-00199-JGK-OTW Document 17-12 Filed 05/15/20 Page 5 of 19


 IBDO
 4.2 Filing for Mutual Recognition Under Chapter 15 of the Bankruptcy Code

     As previously reported, the Joint Administrators have made an application to the US
     Bankruptcy Court for the Southern District of New York (the 'Bankruptcy Court') for
     recognitiori of the Administration under Chapter 15 of Title 11 of the United States
     Bankruptcy Code ('Chapter 15' ).
     Chapter 15 recognition, if granted upon the terms requested by the Joint Administrators,
     will enable the Joint Administrators to obtain a stay of any action to execute against or
     attach the Company's assets located in the US. Such relief will allow the Joint
     Administrators to retain control of the Soros Proceedings (as detailed in section 4.4 below)
     and any subsequent award arising therefrom, with a view to an eventual distribution of any
     realisations received by the Company in respect of the Soros Proceedings to the Company's
     creditors in accordance with the order of priorities provided for under Guernsey law.
     The Chapter 15 application is being vigorously contested by Vale S.A ('Vale'), the largest
     unsecured creditor of the Administration, on the basis that Vale alleges the Joint
     Administrators' application does not meet the tests required to be granted Chapter 15
     recognition as a foreign main proceeding and in particular that the Company's centre of
     main interest ('COMI') is not located in Guernsey. As well as satisfying other legal
     requirements, COMI must be found to be in Guernsey in order for the application to be
     successful, on the basis that the relief is being sought by insolvency office holders appointed
     in main plenary proceedings which are being conducted under the laws of Guernsey (and
     which are therefore capable of being recognised in other jurisdictions).
     The Joint Administrators are continuing to respond to a significant and wide-ranging
     document discovery request from Vale that comprises some 68 individual document requests
     (the 'Document Requests') that Vale considers to be relevant to the determination of the
     COMI of the Company.
     The discovery process has proven to be particularly complex due to the very large size of
     BSGR's full document population, the multi-jurisdictional nature of the Administration, the
     new (and largely untested) restrictions on cross-border data transfer imposed by the
     European General Data Protection Regulations ('GDPR') and the need to ensure that the
     documents released are not subject to qualifying privilege ('Privilege').
     As production has continued and, in the Joint Administrators' view, been substantially
     completed, Vale have disputed the appropriateness of a number of the searches prepared
     by the Joint Administrators to identify documents responsive to the Document Requests.
    In order to assist in reaching resolution of these disputes, the Bankruptcy Court appointed a
    Discovery Neutral (a retired Bankruptcy Judge) whose role is to understand the issues in
    dispute, assist the parties in coming to an agreement or, in the absence of an agreement, to
    issue recommendations to the presiding Judge in the Bankruptcy Court as to the appropriate
    steps to be taken to resolve the issues.
    Following several meetings with the Discovery Neutral, and related correspondence between
    the parties, the process is continuing. However, a number of the disputes have now been
    settled and the Joint Administrators' team is continuing to work to complete the
    production.




                                                   4
Case 1:20-mc-00199-JGK-OTW Document 17-12 Filed 05/15/20 Page 6 of 19


 IBDO
     To date the Joint Administrators' team has reviewed over 92,000 documents as part of the
     discovery process that has included reviewing documents for responsiveness, GDPR and
     Privilege as well as conducting a quality control process. It is anticipated that at least a
     further 13,000 documents will be reviewed as part of this process.
     When document discovery is complete, the Joint Administrators anticipate that the
     Bankruptcy Court will schedule a hearing for the Chapter 15 Recognition. In advance of such
     hearing, Vale will have an opportunity to take the depositions of certain witnesses.

 4.3 Claim by Vale S.A.

     English proceedings against BSGR
     As mentioned in our last report, on 4 April 2019 the London Court of International
     Arbitration ('LCIA') made an award in favour of Vale in respect of proceedings brought by
     Vale against the Company relating to alleged fraudulent misrepresentation. The award was
     for US$1,246,580,846 plus pre- and post-award interest. The total claimed by Vale is in
     excess of US$2 billion. On 9 May 2019 Vale obtained an enforcement order from the High
     Court of Justice in England ('the High Court'). That order was stayed pending the outcome
     of a challenge of the LCIA' s decision by the Joint Administrators on behalf of the Company.
     A trial of certain preliminary issues was held on 4 September 2019 . In its judgment issued on
     20 September 2019 the Court made the following orders:
         a.   Vale's application for the Company to pay security for the award was denied;
         b. The Company was ordered to pay security for Vale's costs of the challenge in the
            amount of $510,000;
         c.   The Court declined to set aside an order enabling Vale to enforce the award or to
              stay enforcement of the award;
         d. The Court permitted the Company to amend its Challenge Application; and
         e.   The Court refused Vale's application to impose a condition on the Company pursuing
              the Challenge Application that the Company pay the outstanding costs order of Mr
              Justice Popplewell (made prior to the appointment of the Joint Administrators).

     The Challenge Application itself was heard on 28 and 29 November 2019. The Court
     dismissed the challenge in a judgment given at the end of the trial. Costs were awarded to
     Vale on the indemnity basis. These costs were covered by the payment of security for costs
     made pursuant to the 20 September 2019 order.


     US enforcement proceedings
     In addition to seeking to enforce the LCIA award in the UK, Vale has been seeking
     recognition of the LCIA award in the US District Court for the Southern District of New York
     ('the District Court') and to enforce that award in the USA (the 'Enforcement Proceedings').
     If successful, Vale could seek to interrupt or control the Company's claim against George
     Soros and his Open Society Foundation (the 'Soros Proceedings') and any subsequent award
     arising from the Soros Proceedings. The Company contested the Enforcement Proceedings




                                                   5
Case 1:20-mc-00199-JGK-OTW Document 17-12 Filed 05/15/20 Page 7 of 19


 IBDO
    in the District Court pending the outcome of the Challenge Application and the granting of
    relief under Chapter 15 of the Bankruptcy Code, which would stay the Enforcement
    Proceedings and any other proceedings commenced in respect of assets located in the US.
    Following the dismissal of the Challenge Application, the Joint Administrators' objections to
    the entering of an award in favour of Vale reflecting the decision of the LCIA were moot.
    Accordingly, the Joint Administrators and Vale negotiated a stipulation that was presented
    to the District Court on 21 February 2020 consenting to the entering of a judgment in favour
    of Vale and that is expected to be ordered by the District Court shortly.
    The stipulation also dealt with the issue of Vale's right to enforce its judgment in the USA.
    Over the preceding weeks, the Joint Administrators have been working intensively with their
    lawyers to prevent enforcement taking place prior to a decision by the Bankruptcy Court on
    recognition of the Chapter 15 petition, which could in effect render Chapter 15 relief
    pointless if the Company had already lost control of its US located asset. The Joint
    Administrators' US lawyers had been working on the preparation of an application for a
    temporary injunction to prevent Vale from enforcing prior to the recognition hearing. At the
    same time, the District Court had asked both parties to file a statement setting out their
    views on the possible effects of enforcement by Vale on the ongoing insolvency proceedings
    and as to which court in the USA should hear the application for a temporary injunction.
    Whilst these documents were being prepared, intensive discussions were taking place
    between the parties' respective lawyers with a view to a consensual temporary resolution of
    these issues. Subject to approval by the District Court, the Joint Administrators and Vale
    have agreed that (amongst other things) Vale will refrain from taking certain enforcement
    action in the US for a period of 150 days, during which time the Joint Administrators expect
    that the Chapter 15 application will have been decided by the Bankruptcy Court, and that
    for a period of 90 days Vale would refrain from seeking discovery from the Company in
    furtherance of the enforcement of its judgement against the Company.


    Claims against third parties
    In addition to seeking to make recoveries from the Company, Vale also commenced action in
    the High Court in November 2019 seeking recovery from the Company's parent companies,
    as well as from individuals currently or formerly connected with the Company (including Mr
    Beny Steinmetz). Vale also applied for and were granted a worldwide freezing order ('WFO')
    over the assets of the defendants up to the amount of its claim. The Joint Administrators
    understand that the defendants intend to defend the claim and to apply to have the WFO
    set aside or amended.
    Following the making of the WFO, the Joint Administrators have been working with their
    lawyers to assess its effect on the Administration and have become involved in extensive
    correspondence and discussions both with Vale and with certain defendants concerning
    requests for information which the defendants are required to produce to Vale.
    Although not directly covering the Company itself, the WFO has nonetheless had an effect
    upon the operation of the Administration. Indeed, the WFO restricts the activities of one of
    BSGR's two directors and the Com·pany's funding source, Nysco. As well as requiring the
    attention and involvement of those BSGR personnel who are continuing to assist the Joint




                                                 6
Case 1:20-mc-00199-JGK-OTW Document 17-12 Filed 05/15/20 Page 8 of 19


 IBDO
     Administrators in carrying out their functions, the detailed terms of the WFO have caused a
     hiatus in funding the Administration due in particular to the restrictions imposed upon Nysco
     when dealing with its assets and cash. Although the situation has been alleviated to some
     extent in recent weeks, there remains a large backlog of payments to the Joint
     Administrators and their lawyers, whose continued forbearance and commitment to the
     interests of the creditors as a whole is acknowledged and appreciated by the Joint
     Administrators. It is imperative for the successful continued operation of the Administration
     and the fulfilment of the Court ordered objective of the Administration that these funding
     difficulties can be resolved in the near future.

 4.4 Claim against George Soros

     We previously reported that in 2017, prior to the Joint Administrators' appointment, the
     Company had filed a complaint against George Soros and related parties in the District
     Court. The complaint asserts various claims against George Soros, his Open Society
     Foundations and related entities arising out of or related to their alleged actions
     intentionally to deprive the Company of its iron ore mining interests in the Simandou region
     of Guinea. The complaint seeks not less than US$10 billion in damages.
     The defendants filed a motion to dismiss and in November 2017 the District Court granted
     the defendants' request for a stay of the litigation pending resolution of the ICSID
     Arbitration described above, without otherwise ruling on the merits of a motion to dismiss.
     When we last reported, the litigation had been stayed until the next hearing, which was
     scheduled for 10 December 2019. In the event and in light of the other significant matters
     which were ongoing in the Administration, including the Chapter 15 application and the
     proceedings commenced by Vale, the Joint Administrators agreed to a further extension of
     the stay pending a hearing which has now been scheduled to take place on 24 March 2020.

     The Soros litigation is potentially one of the two largest assets of the Company and
     therefore the resolution of the litigation is expected to play an important role in the Joint
     Administrators' efforts to preserve the Company or any part of its undertaking as a going
     concern. The Joint Administrators are currently considering their approach to the 24 March
     hearing.

 4. 5 Cunico Litigation

     As previously reported, the Company is directly involved as a party to four separate
     litigation proceedings:

         •   It is a respondent to proceedings brought in the District Court of Amsterdam,
             Netherlands by, amongst others, a Dutch registered company, Cunico Resources NV
             ('Cunico'). The Company (and the co-defendants) are contesting the jurisdiction of
             the District Court of Amsterdam. A hearing was scheduled for pleadings on that
             specific issue on 14 November 2019. However, Cunico requested that the court
             delay the hearing because there were cross-party settlement discussions going on.
             All other parties bar one agreed to the delay. The Court requested an update by 25
             February 2020 as to whether the parties wished to continue the proceedings prior to
             this date, the Company's Dutch lawyers received a request from Cunico and other



                                                   7
Case 1:20-mc-00199-JGK-OTW Document 17-12 Filed 05/15/20 Page 9 of 19


 IBDO
            parties to the dispute for a further stay in order to continue settlement discussions .
            Based upon advice from the Company's lawyers, the Joint Administrators have
            agreed to a further stay. Subsequently, the Court granted a further stay until 17
            June 2020.

        •   The Company is a co-claimant in appeal proceedings against Cunico (amongst
            others) in the Court of Appeal in Amsterdam . These proceedings were struck off the
            docket but can be recommenced at any given time by any of the parties . As
            previously reported , the Joint Administrators used their own specialist investigator
            to look into the underlying assets to assess the likelihood of making recoveries if the
            Company is successful in its appeal in respect of the Cunico litigation. However, the
            information that the Joint Administrators have identified is not up to date and it is
            difficult for the Joint Administrators to determine whether further action is in the
            best interests of the Company. The Joint Administrators have held discussions with
            Cunico's lawyers in order to explore alternative approaches to ascertain the current
            asset base of Cunico. Any continuation of the appeal would be subject to obtaining
            litigation funding. Dutch attorneys have provided advice as to the likelihood of
            success of an appeal. The Joint Administrators are awaiting further communications
            with Cunico's lawyer to assist them in assessing the likelihood of any assets of value
            being available in order to evaluate the likelihood of obtaining litigation funding ,
            the prospects of success and the prospects of any subsequent recovery.

        •   As previously advised, the Dubai Courts made judgement in favour of the Company
            against Cunico Marketing FZE ('CMFZE') and rejected an appeal. Dubai lawyers have
            commenced execution.

        •   In respect of the matter where the Company is a co-defendant in an action filed in
            the Supreme Court of the Bahamas, no Statement of Claim has been filed . The
            Joint Administrators continue to monitor the situation and will take appropriate
            action should it become necessary.


    In respect of the other litigation in which the Company is indirectly involved , these
    proceedings continue to be stayed, are subject to extensions, put on hold or discussions are
    taking place between the parties. Settlement discussions with the other parties are being
    undertaken as appropriate with the objective of maximising the return, if any, to the
    Company.

    The Joint Administrators will continue to monitor all aspects of the Cunico Litigation,
    whether the Company has a direct or indirect interest, in order to maximise the return (or
    minimise the loss), if any, to the Company.




                                                  8
Case 1:20-mc-00199-JGK-OTW Document 17-12 Filed 05/15/20 Page 10 of 19


 IBDO
 5   Assets

     In addition to the potential litigation recoveries mentioned above, the other main assets of
     the Company are as follows:

 5.1 Octea Limited and Subsidiaries

     As previously reported, the Company owns a direct subsidiary company, Octea Limited
     ('Octea' ), that acts as the holding company for a group of companies engaged in diamond
     mining, extraction and refinement based in Sierra Leone, as well as the marketing and sale
     of diamonds.
     The Joint Administrators monitor Octea's performance in consultation with its management
     and have observer status on its board. Whilst operations at the mine have been proceeding
     satisfactorily, there has been a continued requirement for investment in capital expenditure
     which, coupled with a persisting depressed rough diamond market, has resulted in difficult
     trading conditions.
     Prior to the appointment of the Joint Administrators, the Company advanced funds to Octea
     under the provisions of a loan combination agreement dated 31 July 2012. As at 29
     February 2020, the balance owed by Octea to the Company is US$166million.
     The repayment of the balances will be dependent on the financial success of the underlying
     diamond operations described above. The Joint Administrators note that Octea will only be
     in a position to repay the balances due to the Company when prior ranking debts due to Star
     West Investments Limited (detailed below) have been satisfied. The Company is further
     exposed to the financial position of Octea pursuant to a guarantee in favour of Star West
     Investments Limited.

 5.2 West African Power Limited

     As previously reported, the Company owns a direct subsidiary company, West African Power
     Limited ('WAPL'), which ultimately holds, through a group of subsidiary undertakings, a
     minority investment in a Nigerian company, Amperion Power Distribution Company Limited
     (' Amperion' ). Amperion is the owner of a power station located in Geregu, Nigeria.
     For several years WAPL has been in dispute on a number of issues with its investee company
     and with the majority shareholder in Amperion, Forte Oil PLC ('Forte'), which has
     historically exercised de facto control over Amperion and who, it is alleged, has denied
     WAPL its rights to participate in its management.

     During 2019 Forte disposed of its interest in Amperion to Calvados Global Services Limited
     ('Calvados' ), a company understood to be owned by Femi Otedola, the previous majority
     shareholder of Forte.
     On 17 June 2019 and 19 June 2019 Calvados filed applications with the Federal High Court in
     Lagos, Nigeria to prevent WAPL from transferring or otherwise dealing with its shares in
     Amperion. In addition, an order was sought permitting Calvados to dilute WAPL's
     shareholding in Amperion as a consequence of its alleged failure to offset its capital
     contribution to the acquisition of the Geregu power station.




                                                  9
Case 1:20-mc-00199-JGK-OTW Document 17-12 Filed 05/15/20 Page 11 of 19


 IBDO
     The Joint Administrators understand that following an initial judgment made in favour of
     Calvados an appeal was filed by WAPL which has resulted in the initial judgment being
     stayed pending determination by the Nigerian Court of Appeal. The Joint Administrators
     further understand that the matter has not yet been formally listed for a substantive
     hearing and that liaison with the Court of Appeal registry is ongoing.

 5.3 Roslindale PTE Ltd

     The Company holds 64,826,482 redeemable preference shares in Roslindale PTE Ltd
     ('Roslindale'). The shares were issued at US$1 per share and carry the right to a
     preferential dividend which is payable as and when determined by Roslindale's board of
     directors.
     As previously reported, the Company's management recognised an impairment to the value
     of these shares during 2016 to US$1 ,000 in aggregate, as a result of significant uncertainty
     over future cash flows attributable to this asset.
     The Joint Administrators understand that the underlying asset of Roslindale is an
     undeveloped oil and gas field located in the Middle East that is the subject of territorial
     disputes between Israel and Cyprus. The Joint Administrators further understand that no
     dividend has been received from this investment to date.
     The Joint Administrators are not presently in a position to determine whether this asset has
     any realisable value to the Company.

 5.4 Bank Account

     The Company holds a bank account with Banque J Safra Sarasin in Switzerland. At the date
     of appointment there was US$17,947 in this account. As at 20 February 2020, the balance of
     funds total US$13,454. The movement in this balance is attributable to bank charges levied.

 5.5 Debtors

     BSG Capital Markets Limited ('Capital Markets')

     As previously reported, Capital Markets is indebted to the Company for US$1 .8m, which sum
     fell due for payment on 31 December 2018. The Joint Administrators demanded payment of
     this amount but settlement has not been forthcoming, reportedly due to continued
     inadequate liquidity in Capital Markets.
     The discussions with the debtor regarding a formal proposal to repay the amount
     outstanding were paused following the making of the WFO, but are expected to be
     recommenced shortly.


     BSG Real Estate Limited ('Real Estate')

     The sum of US$32,823 is due to the Company in respect of rent receivable from Real Estate,
     which occupied part of the Company's offices in Guernsey.
     The Joint Administrators have demanded payment of this balance, which remains unpaid.



                                                   10
Case 1:20-mc-00199-JGK-OTW Document 17-12 Filed 05/15/20 Page 12 of 19


 IBDO

     Former Employee

     A former employee of the Company and of two of the Company's subsidiaries, Asher Avidan,
     was arrested in Israel in 2016. The Company provided US$290,000 equivalent, to be lodged
     as a bail bond. The bond was subsequently released, but was remitted to Mr Avidan rather
     than being repaid to the Company.

     Mr Avidan has refused to repay the monies to the Company. The Joint Administrators have
     received funding to retain an Israeli law firm to recover the amount due, however during
     December 2019 Mr Avidan was made a respondent to the WFO issued by the High Court.
     Accordingly, the Joint Administrators concluded that there was no benefit in taking further
     steps to recover this debt at present, but will continue to monitor the position with respect
     to the WFO and its effect on Mr Avidan.

 5.6 Investigation of Assets

     The Joint Administrators have a duty to identify any potential assets of the Company other
     than those mentioned above and continue to review the Company's records and investigate
     any potential claims that the Company may have against third parties. The Joint
     Administrators are also mindful of, and continue to monitor developments concerning,
     potential additional claims which may be made for the benefit of the Company and its
     creditors. To the extent that the Joint Administrators take steps to pursue any such claims
     we will report to and update creditors accordingly.
     If you are aware of any asset or potential asset that is not included above, please provide
     relevant information to the Joint Administrators.

 6   Creditors

 6.1 Secured Creditors

     Standard Chartered Bank PLC ('SCB')

     SCB is the historic lender to the Company and certain of its subsidiary undertakings and has
     asserted a claim to have security over all proceeds flowing into the Company to the extent
     of the full amount of the debt owing to it. Prior to the appointment of the Joint
     Administrators, the debt due to SCB was US$ 16m, which SCB allege increased to some
     US$75m plus accruing interest as a result of the Company entering administration. The
     Joint Administrators (on behalf of the Company) and SCB respectively have currently
     reserved all their rights in respect of the SCB position until it becomes necessary to resolve
     the question of the quantum of SCB's claim .
     The Joint Administrators have continued to be in communication with SCB on a regular
     basis.




                                                   11
Case 1:20-mc-00199-JGK-OTW Document 17-12 Filed 05/15/20 Page 13 of 19


 IBDO
     Star West Investments Limited ('Star West')

     During 2016 and 2017, Star West acquired, on broadly the existing commercial terms, loan
     facilities between SCB and Octea and Laurelton Diamonds Inc. ('Laurelton') where the
     Company acted as the guarantor of those facilities.
     As a result of the acquisition of the debt from SCB and Laurelton, Star West became the
     beneficiary of a security granted over the shares of Octea as security for the Company's
     guarantees of Octea's facility obligations to SCB and Laurelton.

     To date, the guarantees provided by the Company under the terms of the facility have not
     been called upon by Star West and at present there is no debt due to Star West by the
     Company (although the Joint Administrators understand that there may be a technical
     default under the facility documents with respect to the Company entering Administration).

     As at 29 February 2020, Octea is believed to be indebted to Star West in the amount of
     US$161million.

 6.2 Unsecured Creditors

     Following the unsuccessful challenge of the LCIA award, Vale S.A. is the principal unsecured
     creditor with a claim in excess ofUS$2 billion plus accruing interest. As previously reported,
     the total of the other known unsecured claims is currently believed to be some US$7
     million.



 7   Receipts and Payments Account

     Attached is a summary of the receipts and payments account for the Administration to date.
     We comment as follows:

 7.1 Funding

     The Company has no liquid assets with which to fund the costs of the Administration.

     As previously reported, a formal funding agreement between Nysco Management Corp. (the
     Company's immediate parent company) ('Nysco') and the Company was entered into on
     18 December 2018 (the 'Funding Agreement'). The Funding Agreement sets out the terms
     on which Nysco has agreed to provide funding by way of loan facilities for certain aspects of
     the Administration.
     Since our previous report £1,521,079 has been received from Nysco in respect of the Joint
     Administrators' fees, disbursements and legal costs incurred. However, over recent months
     and in particular since the making of the WFO, there has been a significant backlog of
     payments due under the Funding Agreement. The Joint Administrators have made it clear
     to representatives of Nysco that the lack of funding is now making it problematical for both
     the Joint Administrators themselves and for many of their advisors to progress the
     Administration as they would wish.




                                                   12
Case 1:20-mc-00199-JGK-OTW Document 17-12 Filed 05/15/20 Page 14 of 19


 IBDO
     Included in the above amount is an accrual for the sum of £10,000 requested and received
     from Nysco in order to settle the initial legal costs expected to be incurred by the Israeli
     law firm in pursuing the debt due from the Company's former employee, Mr Avidan. These
     legal costs have not yet been incurred.
     A sum of £100,000 is held by the Joint Administrators as a buffer amount which may be
     utilised under various circumstances including to settle certain unexpected costs that may
     arise.
     A summary of the total amount loaned to the Company as at 25 February 2020 is set out as
     Appendix 1.

 7. 2 Asset Realisations

     There have been no asset realisations in the Period.

 7. 3 Payments

     Payments made in the period comprise the Joint Administrators' fees and disbursements and
     legal costs incurred by them. The Joint Administrators' fees and disbursements are
     discussed in detail at paragraph 8 below.

     In the Period of this report legal costs incurred total £374,646 for which funding of £288,527
     has been requested and of which £118,255 has been received.

     In addition to the above, the Joint Administrators have engaged Duane Morris LLP to act for
     them in regard to certain of the US proceedings. Nysco has been paying Duane Morris's
     costs direct and to date has paid $500,000.

     A total of nearly £1million is currently owed to a number of law firms whose fees are paid
     directly by Nysco.

 7.4 Trading

     Prior to the Joint Administrators' appointment, the Company acted as an adviser and
     administration function for a number of its subsidiaries and has continued to do so.
     Operational costs have been incurred, principally in respect of salaries and legal and
     professional fees.
     Under the terms of a management agreement, fees will become payable to the Company
     from its direct subsidiary, Octea, upon the occurrence of certain milestones. The quantum
     and timing of this management fee is presently uncertain.

 8   Joint Administrators' Remuneration

     Following the first anniversary of the Joint Administrators' appointment, in accordance with
     the Funding Agreement, the Joint Administrators prepared a budget setting out their
     expected fees that would be incurred in the year to 5 March 2020. The fee budget was




                                                  13
Case 1:20-mc-00199-JGK-OTW Document 17-12 Filed 05/15/20 Page 15 of 19


 IBDO
     agreed at £1,129,857 which represented an estimated 2,195 hours of work. This budget was
     approved by the Royal Court.
     During the period covered by this report, the legal proceedings involving the Company, most
     significantly the Chapter 15 application and related document discovery, has resulted in the
     need for significant costs to be incurred in excess of the amount budgeted In the period
     6 March 2019 to 25 February 2020 the time spent amounted to 6,265.45 hours at a cost of
     £2,884,752.
     The tables at Appendix 2 summarise the Joint Administrators' time costs incurred in the
     Period of this report and from appointment up to the date of preparation.

     As at 25 February 2020 time costs totalling £1,995,557 have been incurred by the Joint
     Administrators since 6 September 2019.

     In the period of this report Nysco advanced £1,521,079 to the Administration account in
     respect of the Joint Administrators' fees, disbursements and legal costs payable by the
     Company.

     At the time of preparing this report £1,358,862 of requested funding remains outstanding.
     The Joint Administrators' fees for the month of February 2020 are expected to be in the
     region of £250,000 but have not yet been requested.

     Since November 2019 Joint Administrators' fees amounting to £156,791 have been deferred
     for payment and will be payable should funds become available.

 9   Disbursements

     Direct disbursements are recovered in respect of precise sums paid or payable to third
     parties during the Administration . In the Period covered by this report, expenses totalling
     £280,644 have been incurred, as detailed in the table below.


                Disbursement                                           Amount£
                Data processing 8: hosting                            170,723 .59
                Air travel                                             20,759.44
                Ground travel                                           1,408.19
                Hotels 8: subsistence                                   1,918.02
                Office holder insolvency bonds                            362.88
                Public relations advice                                10,262.00
                Other                                                      10.00
                Legal costs                                            75,200.00
                                                                      280,644.12


     Data processing 8: hosting costs have been incurred principally in respect of the discovery
     process in the Chapter 15 case in the US. The expenses relate to the costs of engaging
     paralegal staff to review the Company's documents for responsiveness to the discovery
     requests, the licencing of the document review software platform and the cost of hosting
     the data on remote storage to allow access by the Joint Administrators' US lawyers.




                                                  14
Case 1:20-mc-00199-JGK-OTW Document 17-12 Filed 05/15/20 Page 16 of 19


 IBDO
      Air travel predominately relates to travel to the US by the Joint Administrators and their
      team to attend US court hearings in respect of the Chapter 15 application.
      The arbitration proceedings and other matters relating to the Company or entities
      associated with the Company resulted in a significant amount of media interest. The costs
      reported relate to the Joint Administrators' public relations advisors who manage media
      relations at their direction .

      Legal costs disbursements relate to £75,200 incurred in respect of advice relating to the
      interaction of the GDPR and the US discovery process.

 10   Future of the Administration

      As mentioned above, the court-ordered purpose of the Administration is the survival of the
      Company and the whole or any part of its undertaking as a going concern.
      The two major contingent assets in this Administration are the ICSID arbitration against the
      Republic of Guinea and the US litigation against George Soros. The status of these two
      matters has been set out above and the outcomes will determine the future strategy of the
      Administration and whether or not it will be possible for the Joint Administrators to achieve
      the purpose of the Administration. The Joint Administrators have taken legal advice as to
      the applicable legal requirements in this regard (in respect of which privilege is not waived)
      and will continue to do so.



 If you require any further information, please contact the Joint Administrators at
 William.Callewaert@bdo.gg.

 Yours faithfully
 For and on behalf of
 BSG Resources Limited




 William Callewaert
 Joint Administrator




                                                    15
Case 1:20-mc-00199-JGK-OTW Document 17-12 Filed 05/15/20 Page 17 of 19


 IBDO
 Appendix 1
 Joint Administrators' Summary Receipts and Payments Account




                                                                            From 1 Sep 2019                 From6Mar2018
                                                              Notes          To 25 Feb 2020                  To 25 Feb 2020
                                                                                       £                                £
         RECEIPTS
           Funds loaned by Nysco Management Corporation         1                 1,521,079                        2,308,812
           Buffer amount loaned by Nysco Management             2                                                    100,000
           Interest received                                                               151                              304

                                                                                  1,521,231                        2,409,117


      PAYMENTS
          Joint Administrators' Fees                           3                  1,191,797                        1,723,078
          Joint Administrators' Disbursements                  3                     80,391                           94,566
           Legal Fees and Disbursements                        4                    234,479                          476,756
          Bank Charges                                                                     520                              634

                                                                                 (1,507,188)                      (2,295,035)


      Total/Balance Held By The Joint Administrators                                 14,043                          114,082


      MADE UP AS FOLLOWS
          UK Administration Account                                                                                         43
          UK Buffer Account                                    2                                                     100,262
          Guernsey Administration Account                                                                             13 ,778
                                                                                                                     114,082


      NYSCO LOAN ACCOUNT
      Operating Costs
          Salaries and associated costs (tax 6: soc.sec.)      5                  ( 124,495)                        (432,763)
          Legal 6: professional fees                                                ( 24,004)                       ( 169,317)
          Insurance: D&O cover                                 6                  ( 102,333)                        (201,093)
          Office costs                                                               (7,509)                         ( 58,830)
                                                                                  (258,341)                         ( 862,003)
      Legal Fees 6: Associated Costs
          Legal fees 6: disbursements                                             (400 ,846)                      (2 ,879,321)
          IT services (online document archival)               7                   ( 16,845)                        (114,963)
          US Legal Fees                                        8                  ( 384, 527)                       ( 384,527)
                                                                                  ( 802,218)                      (3,378,811)
      Joint Administrators' Fees 6: Disbursements
      Pre-appointment fees 6: disbursements                                                                          ( 64,500)
      Post-appointment fees                                                      (1,191,797)                      (2,973,494)
      Post-appointment disbursements                                               (80,391)                          (99,590)
                                                                                (1,272,188)                       (3,137,584)


      Total Loaned To BSG Resources Ltd (In Administration)                     ( 2,332,747)                      ( 7,378,398)


 Notes
 1.   The Company's direct parent company, Nysco Management Corporation, has agreed to fund the Joint
      Administrators' fees, disbursements and legal costs.
 2.   Nysco Management Corporation has provided the sum of £100,000 to be held in respect of costs that require
      immediate funding.
Case 1:20-mc-00199-JGK-OTW Document 17-12 Filed 05/15/20 Page 18 of 19


 IBDO
 3.   The Joint Administrators' fees are approved by the Royal Court of Guernsey. Funding for fees and disbursements
      totalling £1,359k has been requested from Nysco Management Corp and has not yet been received . Fees for
      February 2020 have not been requested but are expected to be in the region of £250k.
 4.   During the period funding has been requested for legal fees and disbursements totalling £286k, of which £11 Bk has
      been received. The balance of the £234k relates to funding received in this period for costs incurred in the previous
      period .
 5.   The Company retains two members of staff who provide administrative and operational functions .
 6.   Director and Officer insurance indemnity cover has been obtained in respect of the retained employees.
 7.   IT services includes the provision of cloud-based storage for data and digital documents relating to various legal
      proceedings.
                                   Case 1:20-mc-00199-JGK-OTW Document 17-12 Filed 05/15/20 Page 19 of 19


IBDO
 Appendix 2

 BSG Resources Limited (In Administration)
 Summary of Joint Administrators' Time Costs
 For the Period of this report (6 September 2019 to 25 February 2020)
 For the Period 6 September 2019 to 25 February 2020
                                        Partner                 Principal/Director        Senior Manager/Manager              Other                        Total
                                     £712 per hour                £457 per hour                £402 per hour              £230 per hour                £420 per hour
                                  Hours               £        Hours               £        Hours             £         Hours                £      Hours                 £
 Appointment Matters
 Day One Matters
 Litigation Matters                 496.30      362,936.45       891.20     407,286.23      1,952.85     799 ,033.94       95.65      30,455.69     3,436.00       1, 599,712
 Trading Matters                     53.05       28,121.91       118.80      54,062.37         58.85      21 ,306.29       10.25         940 .95      240.95          104,432
 Tax
 Statutory Compliance                 1.90        1,382.65        15 .10      6,280.56         22 .60       7,734.78        0.75         168.75        40 .35           15,567
 General Administration              58.20       41,734.05       129.05      57,113 .28       260.15       94,260.69       84.40      12,394.71       531.80           205,503
 Other Matters                       39 .75      28,332.50        58.85      29,757.29         29 .60      12,254.40                                  128.20            70,344
 Agreed Discount
 Agreed Deferral                                                                                                                                                     156,791
                                       649         462 , 508      1,213        554,500         2,324         934,590         191           43,960      4,377       1,838,766




 For the Period of the Administration
                                         Partner                Principal/Director        Senior Manager/Manager              Other                        Total
                                      £703 per hour               £455 per hour                £386 per hour               £203 per hour               £437 per hour
                                   Hours                £      Hours               £        Hours               £       Hours                £      Hours               £
 Appointment Matters                  21.50       14,943.00       49.10       22,839.00        10.85        4,030 .00                                  81.45          41,812
 Day One Matters                       6.50        4,526.00       33 .90      12,987.00        45.00       16,100.00        0.30          33.00        85.70          33,646
 Litigation Matters                1,120.05      800,413.68    1,700.95      788,134.10     2,331.10      940,986 .29     134.90      40,518.59     5,287.00       2,570,053
 Trading Matters                     137.25       80,211.23      456 .10     188,817.58       301 .10      96,455.40       18.05       2,378.01       912.50         367,862
 Tax                                   6.35        4,440.23       25.21       16,772.29         1.00          302.40        3.65         646.00        36. 21         22, 161
 Statutory Compliance                  5.35         3,865.91     115.70       44,290.16        93.30       28,339 .73      42.30       6,026.63       256.65          82 ,522
 General Administration              166.65      118,851.70      355.50      159,751.90       599.50      219,952.23      105.40      14,352 .78    1,227.05         512,909
 Other Matters                       187.45      132,648.09      349.15      169,460.96       269.90      105,014.50       36 .25      5,081.13       842.75         412,205
 Agreed Discount                                                                                                                                                   75,856.00
 Agreed Deferral                                                                                                                                                  156,791.00
                                        1,651     1,159,900       3,086      1,403,053         3,652       1,411,181         341           69,036      8,729       3,810,522
